Exhibit 10.44

LOGO [g35347g89q83.jpg]

Prudential Securities Incorporated

Supplemental Retirement Plan for Executives

(SERP)

Amended and restated effective January 1, 2009



--------------------------------------------------------------------------------

PRUDENTIAL SECURITIES INCORPORATED

SUPPLEMENTAL RETIREMENT PLAN FOR EXECUTIVES

 

1.

Purpose. The purpose of the Prudential Securities Incorporated Supplemental
Retirement Plan for Executives (the “SERP”) is to provide certain key executives
of Prudential Securities Incorporated (“PSI”) and its subsidiaries (collectively
the “Company”) with retirement benefits supplemental to their retirement income
under the Prudential Securities Incorporated component of The Prudential Merged
Retirement Plan, known as The Prudential Securities Incorporated Cash Balance
Pension Plan (the “Pension Plan”) and the Social Security Act. The SERP is
designed to make it more attractive to such executives to remain as employees of
the Company.1

 

2. (a) Eligibility. Company employees who are eligible to participate under the
SERP (the “Participants”) are:

 

  (i) Prior to January 1, 1985, members of the Executive Committee of the Board
of Directors;

 

  (ii) On or after January 1, 1985, members of the Board of Directors;

 

  (iii) On or after July 1, 1991, members of the Operating Committee or
Operating Council.

 

  (iv) On or after May 1, 2001, members of the Management Committee or the
Leadership Team.

 

  (b) Vesting. Subject to the provisions hereof, including, without limitation,
Section 8 (“Condition of Payment of Benefits”) for a Participant to vest in SERP
the Participant must be vested under the Pension Plan (by reason of completing
at least five years of service with the Company or an Affiliate).

 

  (c) Change in Status. If a Participant is no longer in an eligible category
under Section 2 (a) but remains an employee of the Company, he shall continue to
participate in SERP under the same terms and conditions as all other eligible
Participants.

 

  (d) Transfers. If a Participant transfers to an Affiliate, he shall continue
to accrue years of service for purposes of vesting pursuant to Section 2(b) and
eligibility for a Disability Retirement Benefit, pursuant to Section 4, but he
shall not accrue

 

1

Note: Throughout this document, the masculine pronoun shall include the feminine
pronoun and the feminine pronoun shall include the masculine pronoun.

 

2



--------------------------------------------------------------------------------

Years of Credited Service for purposes of benefit accrual under Section 3,
Retirement Benefit. However, such Participant’s annual base salary while
employed by an Affiliate will be considered for purposes of determining his
average annual base salary of the highest five (5) of the immediately preceding
ten (10) calendar years prior to his termination of employment.

“Affiliate”, for purposes of the SERP, means any entity, whether or not
incorporated, which, by reason of its relationship with PSI, is required to be
aggregated with PSI under Section 414(b), 414(c), 414(m), or 414(o) of the
Internal Revenue Code of 1986, as amended.

In addition, to the extent provided in the Retail Brokerage Company Formation
Agreement, dated as of February 19, 2003, by and between Wachovia Corporation
(“Wachovia”) and Prudential Financial, Inc. (the “Formation Agreement”),
continuous service with the entity formed pursuant to such Formation Agreement
or Wachovia (collectively, the “Transferee Group”) by a Participant whose
employment transferred to the Transferee Group pursuant to the Formation
Agreement will be treated for purposes of the SERP as (i) Credited Service
solely with respect to the period from such date of transfer through and
including December 31, 2003, and (ii) service with an Affiliate solely for
purposes of determining whether the Participant shall have qualified for an
unreduced SERP benefit.

 

  (e) Required Waiver. Unless otherwise determined by PSI’s Director of Human
Resources or his designee(s), (the “Administrator”), as a condition to a
Participant receiving the retirement benefit as described in Section 3 below, he
(together with his spouse, if applicable) must waive any rights that he may have
to retirement benefits under any individual arrangement or agreement entered
into by the Company and/or one of its majority-owned subsidiaries; provided,
however, that any Participant who accrues benefits under the SERP after
December 31, 2004 shall be deemed to have waived his benefits under each such
other arrangement or agreement unless he otherwise notifies the Administrator in
writing prior to January 1, 2009.

 

3. Retirement Benefit. Subject to the provisions hereof, including, without any
limitation, Section 7 (provisions dealing with Commencement and Payment of
Benefits) and Section 8 (Condition of Payment of Benefits) a vested Participant
who has waived the rights as described in Section 2(e) above, shall be entitled
to receive from PSI an annual benefit, for life, equal to:

 

  (a) (i) sixty percent (60%) of the average annual base salary of the highest
five (5) of the immediately preceding ten (10) calendar years prior to his
termination of employment with PSI and its Affiliates, multiplied by (ii) the
Participant’s number of Years of Credited Service and any partial year of
Credited Service, but not to exceed thirty (30) years, divided by thirty
(30) [as expressed as a mathematical equation: 60% x average base salary x
(Years of Credited Service/30)]; reduced by:

 

3



--------------------------------------------------------------------------------

  (b) the sum of (i) “the annual pension to which the Participant is entitled
under the Pension Plan at the time he terminates employment with PSI and its
Affiliates expressed as a single life annuity” plus (ii) the annual benefit, if
any, payable to the Participant under the Company’s long-term disability
insurance plan, plus (iii) the “annual benefit payable to the Participant under
the Social Security Act” (excluding any family benefits).

The “annual pension to which the Participant is entitled under the Pension Plan
at the time he terminates employment with PSI and its Affiliates, expressed as a
single life annuity” is determined as of the date of termination of employment
with PSI and its Affiliates, for a Participant who terminates on or after
attainment of age 55 with at least 10 years of service.

For vested Participants who terminate prior to attainment of age 55 or who
terminate after age 55 with less than 10 years of service, the “annual pension
to which the Participant is entitled under the Pension Plan at the time he
terminates employment with PSI and its Affiliates, expressed as a single life
annuity” will be computed by projecting the Participant’s Pension Plan benefit
to age 65, which, for this purpose, will be the lump-sum amount credited to his
Cash Balance Pension Plan account, as of the date of termination of employment,
using the interest credit in effect for that year under the Pension Plan and
converted to a single life annuity using the conversion basis in effect for that
year under the Pension Plan.

The “annual benefit payable to the Participant under the Social Security Act”
for a Participant who terminates on or after attainment of age 55 with at least
10 years of service means the benefit payable immediately, if the Participant’s
termination of employment (or disability) occurs after age sixty-two (62); or,
the benefit payable at age sixty-two (62), if the Participant’s termination of
employment occurs on or before that age, and the Participant is not eligible for
disability benefits under the Social Security Act. There shall be no reduction
of benefits under SERP between age 55 and 62 for benefits payable under the
Social Security Act unless and until they are actually paid or would be paid, if
proper and timely application were made.

For vested Participants who terminate prior to attainment of age 55, the “annual
benefit payable to the Participant under the Social Security Act” means the
estimated benefits under the Social Security Act at age 65, determined as of the
termination date.

Once determined, any reduction under Section 3(b) shall not be increased, even
if the benefits under the Pension Plan, long-term disability insurance plan or
the Social Security Act are later increased for cost-of-living adjustments or
other reasons.

 

4



--------------------------------------------------------------------------------

For purposes of SERP, Section 3(a), relating to, and for purposes of benefit
accrual, “Years of Credited Service” means the period of the Participant’s
employment with the Company or its predecessor entities. Years of Credited
Service may, at the sole discretion of the Board of Directors of PSI, also
include up to ten (10) years of employment with any business organization
acquired by the Company or by its predecessors prior to its acquisition.

 

4. Disability Retirement Benefit. A Participant whose employment with the
Company and any of its Affiliates terminated on or before December 31, 2004 and
prior to attaining age 55 is entitled to a Disability Retirement Benefit in
respect of his benefits accrued through December 31, 2004 if, on or before the
date of his termination, (i) he had been an employee of the Company or its
Affiliates for at least ten (10) years, (ii) he became totally and permanently
disabled, and (iii) in the opinion of the Administrator, he was unable to
perform his regular duties for the Company. If deemed eligible for a Disability
Retirement Benefit, the Participant had the following options:

 

  (a) to receive an annual benefit from the Company for life, commencing on the
first day of the month following his termination of employment, computed in
accordance with the provisions of Section 3, except that: (i) the reduction for
benefits received under the Pension Plan and/or the Company’s long-term
disability insurance plan shall not apply until such benefits are actually paid
under these plans; and (ii) the reduction for benefits received under the Social
Security Act shall be equal to the Social Security Disability benefits that are
actually paid or would be paid, if proper and timely application were made; or

 

  (b) to receive an annual benefit from the Company for life, commencing on the
first day of any month after the Participant attains age 55, in which event
(i) such benefit shall be computed in accordance with the provisions of
Section 3, and (ii) until such benefit commences, it shall be assumed that the
Participant continued as a full-time employee of the Company with a gross
pre-tax annual base salary at the rate in effect at the time of disability.

 

5. Maximum Benefits. Except as may otherwise be provided, in no event shall the
amount in Section 3(a) exceed the amount of $160,000, for Participants who
terminated employment prior to January 1, 1987, and $200,000, for Participants
who terminate employment on or after January 1, 1987.

 

5



--------------------------------------------------------------------------------

6. Death Benefits to Eligible Spouse of Vested Participant.

 

  (a) Death of Participant after Termination of Employment. Survivor benefits
shall be provided to the “Eligible Spouse” (as defined below) of a Participant
who dies after the commencement of retirement benefits under the terms of
Section 3 or 4 of the SERP. Such benefits are payable as follows:

 

  (i) Termination of employment by Participant on or after January 1, 1997: The
Eligible Spouse shall be entitled to receive an annual benefit for life from the
Company equal to 50% of the benefit that was being paid to the Participant.

 

  (ii) Termination of employment by Participant before January 1, 1997: The
Eligible Spouse shall be entitled to receive an annual benefit from the Company
equal to 50% of the benefit that was being paid to the Participant. Such benefit
shall be payable to the Eligible Spouse until the death of the spouse or fifteen
(15) years (i.e., 180 monthly payments), whichever occurs first.

 

  (b) Death of Vested Participant Prior to Termination of Employment . Survivor
benefits shall be provided to the Eligible Spouse of a vested Participant who
dies prior to termination of employment with the Company and its Affiliates.
Such benefits are payable as follows:

 

  (i) Participant Death on or after January 1, 1997: The Eligible Spouse shall
be entitled to receive an annual benefit for life from the Company, equal to 50%
of the benefit that would have been payable to the Participant under Section 3
or 4 of the SERP if he had retired on the day prior to his death and commenced
his benefit at the earliest benefit commencement date permitted under the Plan
(determined with regard to any applicable actuarial reductions).

 

  (ii) Participant Death Prior to January 1, 1997: The Eligible Spouse of a
Participant who had attained age 55 and completed at least ten (10) years of
service at the time of death would have received an annual benefit from the
Company equal to 50% of the benefit that would have been paid to the Participant
under Section 3 or 4 of the SERP if the Participant had retired on the day prior
to his death. Such benefits are payable to the Eligible Spouse until the death
of the spouse or fifteen (15) years (i.e., 180 monthly payments), whichever
occurs first.

For purposes of the SERP “Eligible Spouse” means the surviving spouse to whom
the Participant has been legally married to for at least one (1) year prior to
the date of the Participant’s death.

 

6



--------------------------------------------------------------------------------

7. Commencement and Payment of Benefits.

 

  (a) Benefits Payable in Respect of Persons Who Ceased Eligibility for Benefit
Accruals on or before December 31, 2004. Vested benefits payable under the SERP
to any Participant who is not eligible to accrue any benefits under the SERP at
any time after December 31, 2004 shall commence upon the later of a
Participant’s termination of employment from the Company and its Affiliates and
the Participant’s attainment of age 65. However, if such Participant terminates
employment with the Company or an Affiliate or the Transferee Group on or after
attainment of age 55 and completion of at least 10 years of service, he shall
receive an unreduced SERP benefit commencing as soon as practicable after the
later to occur of his attaining age 55 or his termination of employment with the
Company and its Affiliates. Vested Participants who terminate employment prior
to attainment of age 55 (regardless of length of service), or who terminate
after age 55 with less than 10 years of service, may apply for an actuarially
reduced benefit prior to age 65, commencing at any time after having terminated
employment with the Company and its Affiliates and having attained age 55. The
Administrator shall determine, in its sole discretion, whether and when such
benefits commence prior to the Participant’s attainment of age 65 and the form
of benefit (i.e. installments or lump sum). The basis for actuarial reduction
will be the factors shown in Exhibit A.

 

  (i) Installments. Except as otherwise provided in Section 7(a)(ii), benefits
payable to a Participant under the SERP shall be payable in equal monthly
installments, commencing as of the first day of each month following the
applicable commencement date of benefits. Any payments made to an Eligible
Spouse shall commence as of the first day of the month following the death of
the Participant or the deemed payment commencement date described in
Section 6(b)(i), as the case may be. Benefits shall cease on the first day of
the month coinciding with or immediately following:

 

  (x) the death of the Participant.

 

  (y) the death of the Participant’s Eligible Spouse if the Participant
predeceases him.

With respect to Participants who retired prior to January 1, 1997, payments to a
surviving spouse shall continue for the earlier of fifteen (15) years (e.g., 180
monthly payments) or until the death of such spouse.

 

  (ii)

Lump Sum Payment. The Administrator may, in its sole discretion, elect to pay a
vested Participant who has terminated employment with the Company and its
Affiliates and who ceased to accrue benefits under the SERP on or before
December 31, 2004, a lump-sum payment in lieu of

 

7



--------------------------------------------------------------------------------

 

installments (including the value of the contingent spousal annuity). The
lump-sum payment shall be in lieu of any accrued and unpaid benefits that would
otherwise be payable under SERP to the Participant and his Eligible Spouse. The
Administrator may condition the lump-sum payment on the written consent and/or
waiver of the Participant’s Eligible Spouse.

Solely with respect to a Participant who has not accrued any additional benefits
after December 31, 2004, the Administrator may, in its sole discretion, elect to
pay a lump-sum benefit to an Eligible Spouse who is eligible to receive survivor
benefits, due to the death of a vested Participant pursuant to Section 6. The
lump-sum payment shall be equal to the present value of the installment payments
the Spouse would otherwise be entitled to receive and shall be in lieu of any
benefits that would otherwise be payable to such Spouse under SERP.

 

  (b) Benefits Payable in Respect of Persons Who Were Eligible for Additional
Benefit Accruals After December 31, 2004. If a Participant terminates employment
with the Company and its Affiliates on or after December 31, 2004, after
attaining age 55 and after having completed ten years of service with the
Company and its Affiliates, the Participant shall receive an unreduced SERP
benefit commencing as of the first day of the month following the six month
anniversary of his termination of employment. If a Participant left employment
with the Company and its Affiliates in connection with the Formation Agreement,
but continued in the employment of the Transferee Group after December 31, 2004,
through the later of the date he (i) attained age 55, and (ii) completed at
least ten years of service with the Company and its Affiliates and/or the
Transferee Group, he shall receive an unreduced SERP benefit commencing as soon
as practicable (and in all events within 90 days) after attaining age 55 or, if
later, satisfying the applicable ten year service requirement. Vested
Participants who are eligible to accrue benefits under the SERP after
December 31, 2004 but who do not satisfy the requirements specified in either of
the two immediately preceding sentences will commence receipt of SERP benefits
at age 65 (or, if later, on the first day of the month following the six month
anniversary of his termination of employment with the Company and its
Affiliates).

 

  (c) Forfeiture of Benefits. Notwithstanding the above, no benefits shall be
payable to or with respect to a Participant if the Administrator determines that
the Participant has violated any of the conditions to the payment of benefits as
described under Section 8, and the Administrator shall, in its discretion,
determine the date benefits commence.

 

8



--------------------------------------------------------------------------------

8. Condition of Payment of Benefits. The payment of benefits under the SERP to a
Participant and to a Participant’s Eligible Spouse shall be conditioned on the
following:

 

  (a) that the Participant shall not, directly or indirectly solicit, entice, or
induce then current employees, customers or accounts of the Company or its
Affiliates to leave the employ of, or to move business away from the Company or
its Affiliates.

 

  (b) that the Participant shall not at any time (except as required in the
proper performance of his duties as an employee of the Company), furnish,
divulge or disclose to any person or otherwise use for commercial purposes, any
trade secrets or other confidential or proprietary information or data of the
Company or its Affiliates; and

 

  (c) that the Participant shall not have engaged in any act of fraud,
dishonesty or willful misconduct involving the Company or its Affiliates, or
gross neglect of duties to the Company or its Affiliates.

If the Administrator determines that the Participant has violated any of the
foregoing conditions, then it shall notify the Participant or the Participant’s
spouse, as applicable, and the obligation of PSI to make any payments to such
Participant or spouse shall terminate.

 

9.    (a) Contractual Obligation. The obligation of PSI to make payment of
benefits under the SERP is contractual only, and all such benefits shall be paid
from the general assets of PSI. No Participant, or his spouse, shall have any
security interest or other special right to any specific assets or funds of PSI.
Notwithstanding the preceding, PSI shall transfer funds to a trust in order to
ensure the payment when due of benefits under the SERP in the event that
applicable “change in control” provisions are triggered. Any funds placed in the
trust will nevertheless remain subject to the claims of PSI’s creditors in the
event of insolvency or bankruptcy while held by the trustee. (This latter
provision is a requirement of the Internal Revenue Service in order to continue
the deferral of taxation until payment to Participants).

 

 

(b)

Primary Obligor. Subject to and in accordance with the terms of the transaction
agreement (the “Transaction Agreement”) made as of the 19th day of December,
1996 by and among PSI, The Prudential Insurance Company of America, and
Prudential Human Resources Company, Inc. (“HRMC”), HRMC, as primary obligor,
shall be responsible for the timely payment of certain benefits accrued by
Participants under the SERP. PSI will remain liable for the payment of such
accrued SERP benefits if and to the extent that, for any reason, HRMC fails to
make timely payment. PSI, acting in its sole and absolute discretion, may
reassume its status as primary obligor for all or part of the SERP obligations
covered by the Transaction Agreement.

 

9



--------------------------------------------------------------------------------

10. Administration. The SERP shall be administered by the Administrator. The
Administrator shall have the sole and exclusive right to interpret the SERP and
to establish such rules and procedures as he deems appropriate for, and to
decide any matter arising in connection with the administration of the SERP. The
Administrator’s decision in all respects shall be final and binding on
Participants and their spouses. PSI will indemnify the Administrator and hold
him harmless from and against any liability, damages and claims arising in
connection with the SERP, except to the extent determined to be attributable to
his own fraud or willful misconduct.

 

11. Arbitration Clause. Any unresolved controversy or dispute arising under the
SERP which is not resolved by the Administrator or its designee in accordance
with procedures established by the Administrator shall be submitted to and
settled by arbitration in accordance with the then-prevailing Constitution and
Rules of the New York Stock Exchange, Inc., or of the National Association of
Securities Dealers. Such arbitration will be conclusive and binding. Judgment
based upon the decision of the arbitrators may be entered in any court having
competent jurisdiction thereof.

 

12. No Guarantee of Employment. The adoption of the SERP and its continuation
shall not confer any rights upon any Participant to continue employment with the
Company, or otherwise affect the rights of the Company to change the terms and
conditions of his employment.

 

13. Amendment and Termination. The Board of Directors of Prudential Securities
Incorporated may at any time amend or terminate the SERP; provided, however,
that no amendment or termination shall adversely affect the rights of any
Participant or spouse at the date of such amendment or termination, to receive
benefits under the SERP in accordance with the terms of the SERP as in effect
prior to such amendment or termination.

 

14. Miscellaneous.

 

  (a) No benefit under the SERP may be assigned, pledged, transferred or
encumbered, nor shall be subject to levy or attachment.

 

  (b) The SERP shall be binding upon PSI and its successors and assigns.

 

  (c) The SERP shall be governed by and construed in accordance with the laws of
the State of New York, to the extent not preempted by the Employee Retirement
Income Security Act of 1974, as amended, or other applicable federal law.

* * * * * * * * * * * * * *

 

10



--------------------------------------------------------------------------------

Prudential Securities Incorporated

Supplemental Retirement Plan for Executive (SERP)

Exhibit A

Actuarial Equivalence Factors for Early Benefit Payments:1

 

Age When Benefit Commences

   Early Retirement Factors

55

   0.3310

56

   0.3664

57

   0.4063

58

   0.4513

59

   0.5023

60

   0.5600

61

   0.6258

62

   0.7009

63

   0.7870

64

   0.8859

65

   1

(Factors for non-integral ages should be interpolated)

Actuarial Equivalence: Lump-Sum Payment

Lump sum payments are determined using a discount rate equal to the interest
rate the Company uses to determine FAS 87 pension expense in the calendar year
in which the payment is made, and the 1983 Unisex IRS mortality table.

 

1

Early retirement factors for participants who receive an actuarially reduced
benefit due to commencement of benefits prior to age 65, and who:

 

  a) terminate employment with PSI and its Affiliates prior to age 55, or

 

  b) terminate employment with PSI and its Affiliates at age 55 or after, with
less than 10 years of service.

 

11



--------------------------------------------------------------------------------

Appendix

Provisions Applicable to Operating Committee or Management Committee Members
Only

Notwithstanding anything in the SERP to the contrary, the following provisions
shall apply to Operating Committee or Management Committee Members:

 

  1. The following paragraph is added to Section 3, effective with respect to
the Operating Committee January 1, 1994, and with respect to the Management
Committee effective May 1, 2001:

“For purposes of this Section 3, for a Participant who is a member of the
Operating Committee or Management Committee of the Company, “annual base salary”
shall mean base salary plus twenty five percent (25%) of any bonus paid in cash
for such year.”

 

  2. The following sentence is added to Section 5, effective with respect to the
Operating Committee effective January 1, 1994, and with respect to the
Management Committee effective May 1, 2001:

“Notwithstanding the preceding, for a Participant who is a member of the
Operating Committee or Management Committee of the Company and who terminates
employment from the Company and its Affiliates on or after January 1, 1994, the
amount calculated in accordance with Section 3 (a) shall not exceed $250,000.
Further the amount so calculated will be reduced to the extent provided in
Section 3(b).”

 

  3. The following sentence is added both to Section 7(a) effective January 1,
2000 with respect to the Operating Committee, and May 1, 2001 with respect to
the Management Committee, and to 7(b), effective as of January 1, 2005 with
respect to both the Management Committee and the Operating Committee:

“Notwithstanding the preceding, a vested Participant who is a member of the
Operating Committee or Management Committee of the Company and terminates
employment from the Company and its Affiliates on or after attainment of age 55,
shall be eligible to receive a full SERP benefit commencing as soon as
practicable after termination.”

 

12